El Juez Asociado Se. Aldeet,
emitió la opinión del tribunal.
En el Registro de la Propiedad de Ponce se presentó una certificación librada por el secretario de la corte municipal de dicha ciudad, según la cual en el pleito seguido por Blas Perraioli y ,Florenzano contra Doña Seferina. Estrada y Rosa, viuda de Grau sobre formalización de una declaratoria de herederos que interesa el demandante se pro-mueva por la demandada para poder inscribir á su nombre el derecho que tiene por virtud de una fianza hipotecaria de $500 sobre la mitad proindivisa del solar y casa que posee la demandada, la corte municipal dictó resolución decretando la anotación preventiva del derecho que demanda la parte actora, y disponiendo se expidiera para ello el oportuno man-damiento por duplicado al registrador de la propiedad del partido. En la expresada certificación se consigna la des-cripción de la finca sobre la que se ha constituido la fianza hipotecaria.
Esa certificación fué devuelta por el registrador al inte-resado con la siguiente nota:
“Denegada la anotación del precedente documento por el defecto insubsanable de falta de competencia de la corte municipal, toda vez ■que en la acción entablada, el resultado es Ja tramitación de una de-claratoria de herederos que compete a la corte de distrito; y tomada en su lugar anotación preventiva por 120 días al folio 228 vuelto del tomo 27 de Ronce, finca número 1363, anotación letra B.”
Interpuesto en tiempo oportuno por Blas Perraioli Flo-renzano recurso gubernativo contra esa calificación, se nos pide su revocación alegando que la corte municipal tiene com-*505petencia para obligar a la demandada Ceferina Estrada a formalizar ante la corte de distrito competente la declara-toria de herederos de qne se hace mención en la demanda; y además porque el registrador de la propiedad carece de facultades dentro de la ley para examinar los fundamentos de las resoluciones judiciales y para apoyarse en la aprecia-ción que haga de la legalidad de su fundamentos para dene-g’a.r, como denegó, por falta de competencia de la Corte Municipal de Ponce, la anotación del mandamiento que le fue librado, citando en su apoyo el caso de Ramírez v. El Registrador de la Propiedad, 16 D. P. R., 348.
Examinando primero la última de estas cuestiones, tene-mos que llegar a la conclusión de que tanto el caso citado por el recurrente como los de Fernández v. El Registrador de la Propiedad, 17 D. P. R., 1062, y el de Orcasitas v. El Registrador de la Propiedad, 20 D. P. R., 37, claramente sostienen la doctrina de que, de acuerdo con el artículo 18 de la Ley Hipotecaria, los registradores de la propiedad están facultados para calificar si las resoluciones judiciales que se le presentan para surtir efecto én el registro han sido dictadas con la necesaria competencia. El registrador recu-rrido no negó en este caso la anotación porque fuera inde-bidamente decretada y por tanto no se fundó en examen alguno de los fundamentos de la resolución, sino que su nega-tiva se basa en que la corte carece de competencia para cono-cer del pleito en que la resolución recayó, y para ello está áutorizado según acabamos de decir.
Sentado esto, pasemos a considerar si la corte tiene com-petencia para conocer del pleito que originó el mandamiento que es objeto de este recurso.
Según se desprende del expresado mandamiento, que en lo sustancial hemos transcrito al principio, el objeto de la acción es que se obligue a la demandada a que promueva ante el tribunal competente una declaratoria de herederos para que el demandante pueda inscribir a su nombre el dere-cho que dice tener sobre la mitad proindivisa del solar y *506casa, derecho que parece emanar de una fianza hipotecaria de $500. Siendo este el objeto de la acción, tenemos que llegar con el registrador a la conclusión de que la materia en controversia está fuera de la jurisdicción de la corte municipal que expidió el mandamiento, ya que la sección 4a. de la Ley de • Marzo 10, 1904, página 95, define la jurisdicción de las cortes municipales en la siguiente forma:
“Sección 4a. — A excepción de lo que se determina más adelante en la presente ley, el juez municipal creado por la presente, ejercerá todas las funciones que actualmente corresponden a los jueces de paz y jueces municipales. Tendrá jurisdicción en todos los asuntos civi-les que se promuevan en su distrito hasta la suma de $500, intereses inclusive; * * V’
Tal como está redactada esta ley es indudable que las cortes municipales únicamente tienen jurisdicción en materia civil para conocer de cuestiones cuya controversia sea susceptible de ser tasada y resuelta en dinero, con tal que esa cantidad no exceda de $500, incluyendo los intereses; y como en. este caso el objeto del pleito no,versa sobre cantidad alguna, sino que se persigue una sentencia que condene a la demandada a tramitar una declaratoria de herederos, es claro que la corte no tiene jurisdicción para conocer de ese caso, ni por tanto para expedir el mandamiento que libró, ya que la acción entablada no es susceptible de tasación.
Por las razones expuestas la nota recurrida debe ser con-firmada.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados "Wolf, del Toro y Hutchison.